Judgment of the Supreme Court, New York County (Roger S. Hayes, J.), rendered June 1, 1989, convicting defendant, after jury trial, of one count of robbery in the first degree and sentencing him, as a second violent felony offender, to an indeterminate term of imprisonment of 7 to 14 years, unanimously affirmed.
The complainant testified that he was robbed at knifepoint while withdrawing money from a bank cash machine. Defendant’s conviction for robbery in the first degree was based, in part, on the testimony of complainant and two police officers and the fact that he was found in possession of complainant’s eyeglass prescription.
Defendant now argues that his guilt was not proven beyond a reasonable doubt due to inconsistencies in the complainant’s and police officers’ testimony.
The issue of credibility is generally a matter to be determined by the trier of the facts. (People v Malizia, 62 NY2d *673755, 757, cert denied 469 US 932.) Any inconsistency in the evidence was addressed at trial and placed before the jury for their assessment. On review of the record, the trial evidence was of such weight and probity as to support defendant’s conviction.
Concur — Murphy, P. J., Kupferman, Rosenberger, Kassal and Ellerin, JJ.